Case 7:19-mj-02310 Document 1 Filed on 09/27/19 in TXSD Page.1 of 3

United States District Court
Southern District Of Texas

 

AO 91 (Rev. 08/09) Criminal Complaint FILED |
Cr TT 2010
UNITED STATES DISTRICT COURT*9Er “
for the David J. Bradley, Clerk

Southern District.of Texas

 

United States of America ) an
oo Case No M~\4~a3 10 - M
Andrew ESTRADA , :
YOB: 1995, COC: US
)
Defendant(s)
CRIMINAL COMPLAINT

I, the complainant in this case, state that the following is true to the best of my knowledge and belief.

 

 

On or about the date(s) of September 23-26, 2019 in the county of Hidalgo ___ inthe
Southern District of Texas , the defendant(s) violated:
Code Section . Offense Description
18 United States Code § 554 Did knowingly and willfully conspired, aided, and abetted in an attempt to export
or send from the United States, any merchandise, article, or object, to wit:

18 United States Code § 2 approximately 1,600 rounds of of .40/.38 Super/ 9mm caliber ammunition and
three (3) 75-round 7.62X39mm high-capacity magazines, contrary to any law or
regulation of the United States, or receives, conceals, buys, sells, or in any
manner facilitates the transportation, concealment, or sale of such merchandise,
article or object, prior to exportation, knowing the same to be intended for
exportation contrary to any law or regulation of the United States.

This criminal complaint is based on these facts:

SEE ATTACHMENT "A"

¥ Continued on the attached sheet.

pha

 

Complainant's signature

a AusA 4 E pib—
Atte
Gerardo Mercado, HSI Special Agent.

 

m 4 Jew | 4, Printed name and title

Sworn to before me and signed in my presence. LE
Date: 7/s#-| L ;

ln Ss signature

- City and state: | McAlien, Texas ‘ea LL. OL U.S. Magistrate Judge

_ Printed name and title
TL.

7 TD.

Case 7:19-mj-02310 Document 1 Filed on 09/27/19 in TXSD Page 2 of 3
ATTACHMENT A

On September 23, 2019, Homeland Security Investigations (HSI) Special Agent (SAs)
and U.S. Customs and Border Protection Officers (CBPOs) detained and arrested
Anastacio SAN MIGUEL-Padron (M-19-2292-M) at the Hidalgo Port of Entry in
Hidalgo, Texas (Hidalgo, Texas POE) after he attempted to smuggle approximately 1,100
rounds of .40 caliber/.38 Super/ 9mm caliber ammunition and one (1) 75-round
7.62X39mm high-capacity firearm magazine from the United States into Mexico. SAN
MIGUEL admitted to HSI/CBP Agents that he had recruited Andrew ESTRADA to
procure the ammunition and high-capacity firearm magazine founded concealed within
his vehicle. SAN MIGUEL advised that he instructed and provided ESTRADA money to —
procure additional ammunition in the coming days and store the ammunition at a storage
unit in Pharr, Texas (Target Storage Unit). SAN MIGUEL stated he intended to smuggle
the additional ammunition procured by ESTRADA on a later date before being arrested
at the Hidalgo, Texas POE. |

On September 26, 2019, ESTRADA presented himself to CBPOs for entry inspection
from Mexico into the United States at the Hidalgo, Texas POE. ESTRADA was referred
to secondary inspection and detained to be interviewed by HSI/CBP Agents regarding the
procurement of ammunition and firearm magazines and his involvement with SAN
MIGUEL.

At the Hidalgo, Texas POE, HSI/CBP Agents advised ESTRADA of his Miranda rights

~ and he agreed to provide a statement without an attorney present. ESTRADA admitted

that he had procured the ammunition and firearm magazine seized from SAN MIGUEL
on September 26, 2019 for financial gain, ESTRADA admitted SAN MIGUEL likely

intended to smuggle the ammunition and firearm magazine from the United States into
IV.

VI.

Case 7:19-mj-02310 Document 1 Filed on 09/27/19 in TXSD Page 3 of 3

ATTACHMENT A

Mexico because SAN MIGUEL was a Mexican national and resided in Mexico..
ESTRADA admitted he was aware that smuggling ammunition and firearms from the
United States into Mexico was prohibited by law.

ESTRADA admitted to procuring additional ammunition and firearm magazines on
behalf of SAN MIGUEL on September 24, 2019. ESTRADA claimed that he later
transported and stored the additional ammunition and firearm magazines at the Target
Storage Unit.

On September 26, 2019, ESTRADA granted HSI Agents written consent to search the
Target Storage Unit. Subsequently, HSI Agents searched the Target Storage Unit and
seized approximately 500 rounds of .38 Super ammunition and two (2) 75-round
7.62X39mm high-capacity firearm magazines from within the Target Storage Unit.
According to the U.S. Department of State, Office of Defense Trade Controls
Compliance (DTCC), the ammunition and firearm magazine discovered within the Target
Storage Unit are determined to being defense articles described on the United States
Munitions List (USML) and regulated for export pursuant to the Arms Export Control

Act (Title 22 United States Code 2778).
